Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered July 17, 2001, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Photographs of victims may be admitted “to illustrate, elucidate or corroborate other evidence offered or to be offered at the trial” (People v Stevens, 76 NY2d 833, 835 [1990]). Here, the crime scene photographs corroborated the testimony of the People’s witnesses concerning the proximity of the victim’s body to the corner of the kitchen and to blood and skull fragments on the wall, and showed the murder weapon lying next to the victim’s body. Thus, they were relevant to the issue of intent and the defendant’s contention that he acted in self-defense.
*503The Supreme Court improvidently exercised its discretion in admitting the autopsy photographs into evidence. It was unnecessary to admit the autopsy photographs to illustrate the medical examiner’s testimony. However, the evidence of the defendant’s guilt was overwhelming, and error, if any, is deemed harmless.
The defendant’s remaining contentions raised in his supplemental pro se brief either are unpreserved for appellate review or without merit. S. Miller, J.P., Luciano, Adams and Cozier, JJ., concur.